UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 9, 2009 (March 3, 2009) SENSIVIDA MEDICAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) New Jersey 000-07405 22-1937826 (State or other jurisdiction (Commission (IRS Employer Identification No.) of incorporation) File Number) 77 Ridgeland Road Henrietta, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (585) 413-9080 N.A. (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 2, 2009 Mr. Kamal Sarbadhikari resigned for health reasons as President of the registrant and a member of its Board of Directors effective December 31, 2009.Jose Mir, now CTO of the registrant and a member of its Board of Directors, is appointed as the registrant’s interim President effective December 31, Item 9.01 Exhibits and Financial Statements. (d) Exhibits 17.1 Letter of resignation from Kamal Sarbadhikari dated November 2, 2009 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 6, 2009 SensiVida Medical Technologies, Inc. By: /s/ Kamal Sarbadhikari Kamal Sarbadhikari Chief Executive Officer 3
